Powell, J.
No phase of the evidence indicates manslaughter; the defendant’s statement sets up nothing less than a complete justification; the trial judge very property declined to charge the law of voluntary manslaughter; and the jury, notwithstanding the instructions of the judge, having returned a verdict finding the defendant guilty of that offense, a new trial ought to have been granted. This proposition is so well settled by repeated rulings as to require no citation of authority.
Since there is to be another trial, we suggest that in the light *607■of the conflict as to whether the persons killed had pistols on the night of the difficulty, testimony as to their habit of carrying weapons is of some relevancy, and may be admitted as illustrating this issue. Judgment reversed.